Citation Nr: 1757959	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March and May 2017, the Board requested the opinion of an otolaryngologist from the Veterans Health Administration (VHA).  The requested opinions were received in April and August 2017.  In September 2017, the Board provided the Veteran and his representative a copy of the opinion and an opportunity to submit additional evidence or argument within 60 days of the date of that letter.  In October 2017, the Veteran submitted a statement indicating that he had no further argument or evidence to submit.  


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's bilateral hearing loss is related to his active service.

2.  The evidence is against a finding that the Veteran's tinnitus is related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110, 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Relevant Laws and Regulations

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C. § 1110.  Service connection requires evidence of 1) a current disease or disability; 2) an in-service disease or injury; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service as the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding tinnitus is a chronic disease); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



III. Analysis

The Veteran filed claims for entitlement to service connection for bilateral hearing loss and tinnitus in December 2006 and April 2007, respectively.  A July 2007 VA examination shows the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for complaints of, or treatment for, hearing loss or tinnitus.  They do, however, reflect that his military occupational specialty (MOS) was field artillery.  He reported that he was a member of the rifle team, and was frequently in close proximity to heavy gun noise.  After service, he worked as a wallpaper hanger and denied occupational noise exposure.  Accordingly, the Board has assumed in-service noise exposure.

A March 2016 Board remand sought an addendum opinion to the July 2007 VA examination, as the examiner had opined that the Veteran's hearing loss disability was less likely than not due to military acoustic trauma, citing only to normal audiological results at the Veteran's discharge from service.  Such rationale was inadequate, as a hearing disability for VA purposes does not need to be shown during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, the 1961 and 1964 service audiological results may have been reported in ASA units and needed conversion to ISO units.  

An April 2016 VA addendum opinion was provided but did not convert the ASA units to ISO units, as requested.  The examiner did address the question of a delayed onset tinnitus and hearing loss, citing to a 2006 Institute of Medicine (IOM) (2006) report on Noise and Military service which states that there is an insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after noise exposure.  However, the examiner did not consider more recent research findings that delayed onset hearing loss may follow noise exposure.  

In light of that outstanding question, the Board requested an expert VHA medical opinion from an otolaryngologist.  That clinician was asked to opine on whether it was at least as likely as not that the Veteran's current hearing loss and tinnitus had their onset in service or were caused or aggravated by disease or injury in service, to include the Veteran's conceded military acoustic trauma.  The clinician was further asked to discuss the questions of delayed onset hearing loss, the Veteran's lay statements regarding the onset of hearing loss and tinnitus, and the upward shifts in service from service entrance to service separation.  

An audiologist provided the VHA opinion in April 2017.  He stated that while tinnitus may have many different causal factors including but not limited to diet, disease, medication, stress, aging, work, or recreation-related noise exposure, that the delayed onset of noise-induced tinnitus was not supported by medical research according to the National Institute of Medicine (2006).  It was the doctor's opinion that "truly disabling" tinnitus would have been reported much closer to its onset and not delayed significantly, as in the present case.  

The audiologist then converted the Veteran's in-service audiograms from ASA to ISO units.  That conversion showed:

      1961 Enlistment Audiogram

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear (ASA/ISO)
0/14
-5/5
5/14
15/24
14/21
Left Ear (ASA/ISO)
10/24
5/15
15/24
15/24
15/21

      1964 Separation Audiogram

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear (ASA/ISO)
10/24
10/20
10/19
X/X
10/16
Left Ear (ASA/ISO)
10/24
10/20
10/19
X/X
15/21

The audiologist noted that since both audiograms were done under the same standard, the two tests were relative and did not necessarily require conversion.

As to the research on delayed-onset hearing loss, the doctor stated that those were done using mice, guinea pigs, and chinchillas, and indicated that in those animals, there was evidence of noise-induced permanent damage to the auditory neural network that did not necessarily show damage to the inner or outer cilia (hair cells) of the cochlea.  He stated that those findings form the basis for the possible support of delayed onset of noise-induced sensorineural hearing loss or tinnitus in human beings.  As stated by the National Institute of Medicine in 2006, the delayed onset of noise-induced hearing loss or delayed onset of noise-induced tinnitus was "unlikely" based upon the great majority of medical research to date.  The doctor stated that the animal-based research opened "vistas to future research," but the transition from animal to human subjects was a very complicated one and that the delayed onset hearing loss studies did not in any way disprove the vast amounts of research upon which the NIM statement was based.  Rather, the study injected "a small clement of doubt into the current case."  

Accordingly, the audiologist opined that the preponderance of evidence from research and the present case documentation indicated that delayed onset of noise-induced hearing loss or tinnitus was unlikely.  Moreover, with respect to the Veteran's conceded in-service noise exposure, the doctor noted that the Veteran's assignment to a field artillery unit and statement about driving artillery officers to and from gun sites even during fire missions made the concession of hazardous noise exposure reasonable.  However, he stated that noise exposure did not necessarily constitute noise-induced damage, and the "standard for determining military noise-induced auditory damage is and has been the audiometric data performed at the beginning and end of active military duty."  

Finally, with respect to the Board's question as to the upward shifts at the July 1964 separation examination, including the upward shifts at 500, 1000, and 4000 Hertz, the audiologist stated that the only clinically significant shift in hearing thresholds between enlistment and separation was a 15 dB shift in the right ear at 1000 Hertz.  The normal inter-test reliability range is 10 dB (+/- 5 dB).  A "significant threshold shift" is defined as an average upward shift of 10 dB across the three frequencies of 2000, 3000, and 4000 Hertz.  Thus, no significant threshold shift was shown in either ear.  The doctor did note that there was no test data completed at 3000 and 6000 Hertz on separation audiogram, and therefore, there was no way to completely rule out a possible clinically significant shift at those frequencies at the time of separation, though the "normalcy" of the 4000 Hertz threshold tended to argue strongly against a larger upward shift at both adjacent frequencies.

The Board finds that the preponderance of the evidence is against both claims.  The April 2017 VHA opinion is the most probative evidence of record.  As an aside, the Board notes that in its original request for a VHA opinion, it requested that an otolaryngologist provide the requested opinion.  An audiologist authored the opinion; a May 2017 letter from the Board asked that an otolaryngologist review the April 2017 opinion.  In an August 2017 response, an otolaryngologist responded that he agreed and supported the findings of the April 2017 audiologist.  

Moreover, the April 2017 opinion reflected consideration of the Veteran's history, to include his in-service noise exposure, the objective findings of the previous VA examinations, and specific research concerning delayed onset hearing loss.  The audiologist made clear the basis for his numerous opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("a medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.")  There is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.  

Although disabilities of the nervous system, including sensorineural hearing loss are subject to presumptive service connection; service connection would not be warranted unless either disability manifested to a compensable degree within a year of the Veteran's release from active service in August 1964, or if he exhibited a continuity of symptomatology since that time.  

As a lay person, the Veteran would be competent to report a continuity of symptomatology; but has not clearly done so.  The first documented complaints of hearing loss and tinnitus were in his December 2006 and April 2007 claims, respectively.  At his July 2007 VA examination, the Veteran stated that he believed his hearing loss to have onset around the age of 30 years old, approximately eight or nine years following discharge, and that he believed his tinnitus had onset 15 to 18 years earlier, still 25 years after service separation.  Accordingly, service connection cannot be established on the basis of continuity of symptomatology.  Moreover, there is no other evidence that hearing loss or tinnitus manifested to a compensable level within one year of service separation.

In light of the foregoing, the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  The benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


